Citation Nr: 0525217	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946, and from January 1951 to April 1952.  He died in July 
1999.  The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter is again before the Board 
following completion of its March 2001 and November 2003 
remand directives.    

The appellant declined to testify at a hearing before a 
Veterans Law Judge of the Board in connection with this 
appeal.  See VA Form 9.    


FINDINGS OF FACT

1.  The veteran died in July 1999 as a result of myocardial 
infarction with cardiogenic shock, which was due to, or a 
consequence of, cardiopulmonary arrest due to, or a 
consequence of, cardiogenic shock, which, in turn, was due 
to, or a consequence of, coronary artery disease.  Death was 
due to "natural causes" and not as a consequence of his own 
willful misconduct.

2.  During the veteran's lifetime, service connection was in 
effect for post-traumatic stress disorder (PTSD) (30 percent 
disabling); squamous cell carcinoma of the face, neck, nose, 
and right ear (50 percent disabling); chronic bronchitis due 
to mustard gas exposure (10 percent disabling); and post-
operative squamous cell carcinomas of the forearms and left 
hand (noncompensable), with a combined disability rating of 
70 percent effective January 6, 1993.  A total disability 
rating based upon individual unemployability (TDIU) was in 
effect as of June 21, 1996.  

3.  The preponderance of the medical evidence of record 
establishes a cause-effect link between service-connected 
PTSD and stress therefrom and arteriosclerotic disease that 
led to the veteran's death.    

4.  Entitlement to DIC criteria has been shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cause of the 
veteran's death are met.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2004).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 are met.  38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 
C.F.R. §§ 3.22, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of the Veteran's Death

For a grant of service connection for the cause of a 
veteran's death, pertinent regulations require a showing that 
either the fatal disorder or disease was incurred in, or 
aggravated by, service or, in some instances, was manifest to 
a compensable degree within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  In the absence of such evidence, the 
regulations require a showing that a service-connected 
disability caused or contributed substantially or materially 
to cause death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2004).


With respect to the principal cause of death, the regulations 
provide that a 
"service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2004).

A contributory cause of death is inherently one not related 
to a principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The Board resolves any reasonable doubt against the claim in 
the appellant's favor and finds that service connection for 
the cause of the veteran's death is warranted.  The veteran 
died in July 1999 at the age of 73, some five decades after 
discharge from active duty.  An autopsy was not performed.  
As indicated in the Death Certificate, the immediate cause of 
death was myocardial infarction with cardiogenic shock, which 
was due to cardiopulmonary arrest and cardiogenic shock, 
attributed to coronary artery disease.  He died of "natural 
causes," and not as a consequence of his own or others' 
willful misconduct.

The service medical records do not show that the veteran had 
developed myocardial infarction, cardiogenic shock, 
cardiopulmonary arrest, coronary artery disease, or any other 
cardiovascular or heart-related disorder or disease, during 
service.  There is no medical evidence of record showing that 
any cardiovascular or heart problems were incurred in 
service, or became manifested to a compensable degree within 
one year following discharge.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

The appellant herself does not maintain that her late 
husband's cardiovascular or cardiopulmonary problems 
themselves were manifested in active duty.  Rather, her key 
contention is that the stress of her husband's service-
connected post-traumatic stress disorder (PTSD), evaluated as 
thirty (30) percent disabling as of April 30, 1992 (see 
November 1994 rating decision), in particular, is what caused 
or aggravated cardiovascular problems to an extent that death 
was triggered. 
    
Given the appellant's position that there could be a 
connection between trauma or stress from active duty, upon 
which a grant of service connection for PTSD was based, and 
subsequent cardiovascular problems, the Board remanded this 
matter for a medical examiner's review of the claims file and 
an opinion as to whether there may be a basis for service 
connection.  In a June 2004 opinion, a VA physician opined, 
in pertinent part: "[I]t can be clearly stated that it is 
not at all likely that the veteran's [PTSD] contributed 
substantially or materially to the veteran's death or 
combined to cause death, aided or lent assistance to the 
production of death, or had a material influence of 
accelerating death.  To my knowledge and to the knowledge of 
the psychiatrist that I consulted, there has been no 
connection between [PTSD] and any medical disorder [referring 
to his determination that the veteran died from coronary 
artery disease and severe ischemic cardiomyopathy, deemed to 
have been caused by nonservice-connected hypertension and 
diabetes]."  Moreover, it is noted that this VA medical 
examiner determined in June 2003 that there is an "almost 
certain" link between the veteran's nonservice-connected 
diabetes and hypertension, among other factors, and coronary 
artery disease.         

The above medical evidence disfavors the appellant's position 
as to a basis for service connection on link between PTSD and 
her husband's heart disease.  It is important to note that 
"infarction" is defined in Stedman's Medical Dictionary 
(27th ed. 2000), at p. 894, in pertinent part, as a "[s]udden 
insufficiency of arterial or venous blood supply due to 
emboli, thrombi, mechanical factors, or pressure that 
produces a macroscopic area of necrosis . . ."  (Italics 
provided.)  At p. 895, it is noted that "myocardial 
infarction" occurs usually as a result of occlusion of a 
coronary artery (the veteran's Death Certificate provides 
that the basic underlying disorder leading to death was 
coronary artery disease), and it is synonymous with a "heart 
attack."  The June 2003 VA examiner's report states that 
"sudden death" - presumably referring to the suddenness of 
death caused by heart attack - is not caused by PTSD 
symptoms.  

While the above medical evidence disfavors the claim, the 
appellant recently submitted for Board consideration another 
VA medical doctor's May 2005 opinion, based upon a review of 
the entire claims file, including the unfavorable opinion 
discussed above.  This doctor's opinion provides that, in the 
veteran's case, it is "at least as likely as not" that 
stress from PTSD exacerbated the veteran's hypertension, 
which is a precursor to significant arteriosclerotic disease.  
She stated that "it is at least as likely as not that . . . 
PTSD had both a direct effect as well as an indirect effect 
via hypertension on the development of [the veteran's] 
arteriosclerotic disease and subsequent demise."  This 
doctor cited numerous authorities apparently reflecting some 
agreement in the medical community that there is a link 
between psychiatric symptoms, like anxiety and stress, and 
cardiovascular disease, which tends to erode the reliability 
of the unfavorable medical opinion.  

It also is noted that the VA examiner who issued the 
unfavorable opinion, too, seems to have acknowledged, in his 
first (June 2003) report, that PTSD possibly could, "in the 
setting of severe coronary artery disease," "precipitate at 
least in part an acute myocardial infarction."  He stated, 
however, that, even in such a case, PTSD "can only be 
indirectly related to [the veteran's] cause of death."  Even 
though he tempered his unfavorable opinion with the use of 
the word "indirectly," he nonetheless seems to have 
conceded that there might be some basis for such a link.  

Having considered the medical evidence favorable and 
unfavorable to the claim, the Board finds that the evidence 
is in relative balance.  As such, it resolves every 
reasonable doubt in the appellant's favor.  Entitlement to 
service connection for the cause of the veteran's death is 
shown.

The Board further acknowledges that, during the veteran's 
lifetime, service connection also was in effect for squamous 
cell carcinoma of the face, neck, nose and right ear (50 
percent disabling as of January 6, 1993); chronic bronchitis 
due to mustard gas exposure (10 percent disabling as of July 
31, 1992); and post-operative squamous cell carcinomas of the 
forearms and left hand (noncompensable).  Based upon these 
service-connected disabilities, total disability rating based 
upon individual unemployability (TDIU) was granted effective 
June 21, 1996, in a December 1996 rating decision.  There is 
no medical evidence that the cardiovascular problems 
contributing to or immediately causing the veteran's death 
had any relationship to squamous cell carcinoma or 
bronchitis.  And, in any event, further discussion on this 
point is not warranted as the Board has resolved the claim 
favorable based upon a link between PTSD and arteriosclerotic 
disease.    

II.  DIC 

Under 38 U.S.C.A. § 1318 (2004), a surviving spouse of a 
deceased veteran who, at the time of his death, was in 
receipt of, or entitled to receive, compensation for a 
service-connected disability rated totally disabling may be 
entitled to DIC if: (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of the veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  

Pertinent VA regulations implementing 38 U.S.C. § 1318 are 
found in 38 C.F.R. 
§ 3.22 (2004).  If a veteran died of non-service-connected 
causes, assuming death was not the result of his own willful 
misconduct, VA will pay death benefits as if the veteran's 
death were service-connected if the veteran was receiving, or 
was entitled to receive, compensation for service-connected 
disability that was rated by VA as (a) totally disabled for a 
continuous period of at least ten years immediately preceding 
death; or (b) was rated as totally disabling continuously 
since release from active duty and for at least five years 
immediately preceding death; or (c) was rated as totally 
disabling for a continuous period of not less than one year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999.  See 
38 C.F.R. § 3.22(a)(1) and (a)(2)(i), (ii), (iii) (2004).  
"Totally disabling," for the purposes of 38 C.F.R. § 3.22, 
includes TDIU.  See 38 C.F.R. §§ 3.22(c); 4.16 (2004).    

In this case, TDIU, based upon service-connected disabilities 
with a combined rating of 70 percent, was in effect as of 
June 21, 1996.  See December 1996 rating decision.  This is 
about three years before the date of the veteran's death.  No 
total disability rating was in effect before the December 
1996 rating decision.  The veteran is not shown to have been 
a prisoner of war.  Thus, entitlement to DIC based upon 
service-connected disabilities is not established.    

As for entitlement to DIC based upon death due to nonservice-
related causes, again, the veteran was not actually rated as 
totally disabled for a consecutive 10-year period immediately 
before death, or continuously since discharge and for at 
least five years before death.  

As for whether "hypothetical" entitlement has been shown 
based upon "entitlement to receive" compensation for 
service-connected disability, it is noted that "entitled to 
receive," for the purposes of 38 C.F.R. § 3.22, means that, 
at the time of death, the veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation because VA was paying the compensation 
to the veteran's dependents; VA was withholding the 
compensation to offset an indebtedness; the veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; the 
veteran had not waived retired or retirement pay in order to 
receive compensation, or VA was withholding payments.  38 
C.F.R. § 3.22(b) (2004).

An amendment to the regulation implementing 38 U.S.C.A. 
§ 1318 became effective January 21, 2000 (see Notice, 65 Fed. 
Reg. 3,388-3,392 (2000)), and it was determined that 
38 U.S.C.A. § 1318 does not, and has never authorized, 
"hypothetical entitlement" to DIC.  The purpose of the 
January 2000 amendment was to make clear that 38 U.S.C.A. § 
1318 authorizes payment of DIC only where the veteran had, 
during his lifetime, established entitlement to receive total 
service-connected disability compensation for the period 
required by the statute or would have established such a 
right if not for clear and unmistakable error (CUE) on VA's 
part (the record here does include a final rating action, 
dated in December 1996, granting TDIU; such final decision is 
a prerequisite for CUE analysis; however, no CUE is alleged 
here with respect to the December 1996 rating decision). 

The appellant's cause-of-death service connection claim was 
filed in late July 1999, the same month of the veteran's 
death.  Pertinent to the Board's analysis of the issue on 
appeal is 38 C.F.R. § 20.1106 (2004), which determined, in 
pertinent part, that there would be no "hypothetical" 
determinations as to whether a deceased veteran had or had 
not been totally disabled prior to his death for the purposes 
of claims based upon 38 U.S.C.A. § 1318.  This regulation was 
promulgated effective on May 6, 2002.  See 67 Fed. Reg. 
16,317 (April 5, 2002).  

Prior 38 C.F.R. § 3.22 (1999), which was in effect in July 
1999, when the appellant filed her claim, provided, in 
pertinent part, that DIC entitlement could be shown if the 
veteran was in receipt of or for any reason . . . was not in 
receipt of but would have been entitled to receive 
compensation at the time of death for a 
service-connected disablement that either: (i) Was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) Was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death."  (Emphasis added.)

Thus, the Board must analyze the present DIC claim in terms 
of whether "hypothetical entitlement" to DIC had been shown 
based upon a total disability rating - here, TDIU for 10 
consecutive years immediately before date of death could 
suffice - consistent with "old" 38 C.F.R. § 3.22 criteria.  
See Marso v. West, 13 Vet. App. 260 (1999) (a survivor of a 
deceased veteran is eligible for DIC if the veteran was 
"hypothetically" entitled to a total rating for the 
prescribed time period under limited circumstances).  

Here, the Board notes that the veteran had filed his TDIU 
claim in June 1996, about three years before his death, 
apparently based upon residuals of in-service mustard gas 
exposure.  The claim was granted, based in part upon then-
contemporaneous evidence that the veteran had significant 
discoloration of the skin, apparently related to mustard gas 
exposure, as well as an active squamous cell carcinoma on the 
left temple, that would hamper his employability.  At no time 
before June 1996 did the veteran file a TDIU claim 
specifically; he did not explicitly communicate to the RO 
that he was totally incapacitated or disabled due to one or 
more service-connected disability such that he is entitled to 
a 100 percent rating or that he is eligible for TDIU.  

The basic requirements for TDIU are: (a) schedular rating is 
less than total; (b) the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability; (c) if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, one must be rated at 40 percent 
or more, and sufficient additional disability for a combined 
rating of 70 percent or more.  38 C.F.R. § 4.16 (2004).  As 
of mid-1989, service connection was not in effect for any 
disability.  See March 1988 rating decision, which is the 
rating action closest in time to mid-1989.  Even as of the 
August 1991 rating decision, service connection was not in 
effect for any disability.  Thus, the veteran did not meet 
threshold requirements for TDIU or total rating consideration 
around the pertinent time period (a decade before date of 
death).  

Further, the evidence suggests that the veteran, who had 
worked as a carpenter, might have had some gainful employment 
thereafter, as Northeast Alabama Regional Medical Center 
records dated in 1999, a few months before the date of death, 
indicates that the veteran retired in December 1992 (the 
veteran was in his mid-60s at that time).  This notation, 
however, is not wholly dispositive on the issue of 
employability, given that, during his lifetime, in his 1996 
TDIU application, the veteran himself reported he was 
disabled so as to be unable to engage in full-time employment 
since 1984.  Even if the veteran had some gainful employment 
between 1984 and 1992, it is not known whether it was 
"substantial" gainful employment for the purposes of a 
total rating under 38 C.F.R. § 4.16.        

Notwithstanding the above, the Board finds other evidence 
favoring hypothetical entitlement to DIC, and resolves every 
reasonable doubt in the appellant's favor in this regard.  In 
this connection, the Board also notes that VA medical records 
dated in the mid-1980s - more than a decade before the 
veteran's death - discuss treatment for the veteran's skin 
cancer, for which service connection was subsequently 
granted.  See November 1994 rating decision.  Various claims 
based upon chemical exposure (mustard gas) were pending about 
two years before the 1994 rating decision; and the effective 
date of the initial compensable 50 percent rating for 
squamous cell carcinoma of the face, neck, nose, and right 
ear was January 6, 1993, as stated in the November 1994 
rating decision to have been the effective date of 
regulations permitting service connection therefor.  

Thus, even though, strictly speaking, the veteran might not 
have met objective threshold TDIU criteria (that is, specific 
percentage requirements for 
service-connected disability consistent with 38 C.F.R. 
§ 4.16(a)), he arguably met subjective criteria for TDIU 
eligibility under 38 C.F.R. § 4.16(b), which provides, in 
pertinent part: "It is the established policy of [VA] that 
all veterans who are unable to secure and follow 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled."  In 
this connection, it is noted that, well before service 
connection was eventually granted for skin cancer residuals 
in 1994, in 1985, a VA medical doctor said that the veteran 
should "strenuously avoid exposure to sunlight and other 
skin carcinogens the rest of his life," and that he "should 
not accept an employment, nor participate in activities that 
expose him to sunlight or skin carcinogens."  Given that the 
veteran's primary civilian employment was in carpentry, it is 
reasonable to assume that the veteran likely would have had 
to endure sun exposure to maintain substantially gainful 
employment in this industry.  With medical evidence such as 
this, dated more than a decade before death, that skin 
disease later attributed to active service significantly 
affected employability, the Board finds that employment of 
the 
benefit-of-reasonable doubt rule is warranted in this case.        

Given all of the foregoing, the Board finds that, while 
"actual" entitlement to DIC is not shown, "hypothetical 
entitlement" to TDIU has been shown.  As such, DIC 
eligibility is found based upon "hypothetical entitlement" 
provisions.  

III.  Veterans Claims Assistance Act (VCAA)

Given that the decision above has resolved both issues on 
appeal in the appellant's favor, the Board finds that 
sufficient evidentiary bases permitting a decision on the 
merits is reflected in the claims file.  As such, no further 
discussion as to VA compliance with duties to notify or 
assist in claim development is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.

DIC under 38 U.S.C.A. § 1318 is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


